DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2021 has been entered.
 	Claims 1-5, 9-12, and 19-20 have been cancelled.  Claims 6 and 7 have been amended.  Claims 21-23 are new.
	Claims 6-8, 18, and 21-23 are pending and under examination.

2.	All rejections/objections pertaining to claims 1, 4, 5, 9, 10, 12, and 13 are moot because the claims were canceled with the reply filed on 9/9/2021.

Claim Objections
3.	Claim 7 is objected to because of the recitation “The method of growing a virus, comprising using the method of culturing the MDCK cells of claim 6”.  Appropriate 

4.	Claim 21 is objected to because of the recitation “a step”.  Appropriate correction to “the step” is required.

Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "The method of growing a virus" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

6.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 112(d)
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, by reciting “an MDCK cell” (i.e., any MDCK cell), claim 8 broadens the subject matter of the parent claim 7, which is limited to the specific MDCK cells identified by accession number NITE BP-02014.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 6-8, 18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (PGPUB 2010/0112669), as evidenced by Chen et al. (Stem Cell Research, 2011, 7: 97-111).
	Liu et al. teach a method for culturing a cloned MDCK cell (such as clones 1-A and 1-B) adapted to serum-free medium and used to produce influenza virus following infection with influenza virus.  Liu et al. teach that clones 1-A and 1-B exhibit an expansion factor of more than 4.5 when grown on microcarriers (such as Cytodex 3) for 72-96 h (claims 6-8, 18, 22, and 23) (see Abstract; [0020]-[0021]; [0025]; [0041]; [0049]; [0066]; Examples 1-2, 4, and 11; Example 12, especially [0375]-[0377], and Table 17; Fig. 5A-B, 8-9, and 13).
With respect to claims 21-23, Liu et al. teach seeding at 9.0 [Symbol font/0xB1]1.5x104 cells/ml when using Cytodex 3 at a concentration of 3 g/l (i.e., 3 mg/ml), which translates into a 4 cells/ml (see Example 12, especially [0366]-[0367] and Table 14; [0375]-[0377] and Table 17).  As evidenced by Chen et al., Cytodex 3 provides a surface area of 2.7 cm2/mg (see Table 1 on p. 101).  Thus, Liu et al. teach a seeding density of within the range of 0.925 and 1.2x104 cells/cm2, calculated as follows:
3mg x 2.7=8.1 cm2/ml
7.5-10.5x104 cells/8.1 cm2=0.925-1.2x104 cells/cm2
Thus, the range taught by Liu et al. overlaps with the recited range of 1x104 cells/cm2 or less.  MPEP 2144.05 I states:
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.

Liu et al. do not teach the clone recited in claim 6.  However, as per MPEP § 716.02, [a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case there is no evidence of record that specifically using NITE BP-02014 cloned cell leads to unexpected results over the cloned cell of Liu et al.
	Thus, the claimed invention was prima facie obvious at the time of its effective filing date. 



Response to Arguments


The argument that Liu does not teach seeding at 1x104/cm2 or less is not found persuasive for the reasons set forth in the rejection above.

	With respect to the arguments addressing Genzel, it is noted that this reference was not used to reject the claims.  The claimed seeding density is already taught by Liu.
	
The argument that the claimed clone is superior to pre-cloning cells is not material to the instant rejection because the instant rejection is not based on replacing pre-cloning cells with cell clones.  Liu already uses a cell clone having an expansion factor which is at least as good as the claimed expansion factor.  There is no evidence of record that specifically using the NITE BP-02014 clone leads to unexpected results over the clone taught by Liu.

12.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILEANA POPA/Primary Examiner, Art Unit 1633